DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 9/21/2022.
Claims 1, 3, and 6-9 have been amended and are hereby entered.
Claim 4 has been canceled.
Claims 1-3 and 5-9 are currently pending and have been examined.
This action is made FINAL.
International Priority 
	The ADS filed 4/03/2020 claims priority to JP 2019107356 (filed on 6/17/2019).  JP 2019107356 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 6/07/2019.
Information Disclosure Statement
	The reference listed in the IDS of 7/13/2022 has been considered.  
Response to Applicant’s Arguments
Claim Interpretation
	The present amendments to the claims obviate the previous 112(f) interpretation.  As such, this interpretation is withdrawn.

Objections
Applicant asserts that the present amendments to Paragraph 0085 obviate the previous objection to the drawings regarding the lack of description for reference character S43 in the Specification.  The present amendments to Paragraph 0085 do not obviate this issue, and as such the objection is sustained.  This objection will be obviated upon correction of the new objection to the specification based on this amended language (see below).
Claim Rejections – 35 USC § 112
The present amendments to Claims 1 and 9 obviate the previous 112(b) rejections; therefore, these 112(b) rejections are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant cites the entirety of Claim 1 as presently amended (stressing the limitation of “perform automated parking control such that the vehicle is automatically parked in the temporary parking area when the temporary parking area is available”), and asserts that “Applicant’s claimed configuration does not fall under the groupings of abstract ideas (mental process or method of organizing human activity). See 2106.04(a).”  This argument, particularly the comparison of the “configuration” against judicially defined categories of abstract idea, appears to improperly conflate the standards of Steps 2A, Prong One and 2A, Prong Two of the 101 analysis.  
The recitation of abstract ideas under Step 2A, Prong One is performed on a limitation-by-limitation basis, and the presence of elements which do not recite abstract ideas does not prevent other limitations from doing so.  In the “directed to” inquiry of Step 2A, Prong Two, comparing any recited abstract ideas against any additional elements to determine the character of the claim as a whole, the limitation in question (“perform automated parking control such that the vehicle is automatically parked in the temporary parking area when the temporary parking area is available”) does indeed represent an additional element, but is not of the type or quality to integrate the claim into a practical application.  In particular, this limitation in the context of the claim as a whole represents insignificant extra-solution activity in the form of insignificant application.  See MPEP 2106.05(g).
Applicant next asserts that “even if one were to consider the claimed configuration to fall under one of these groupings, it is integrated into a practical application and/or improves the functioning of the technology of parking in an automatic valet parking lot. For example, the vehicle is caused to automatically park in the temporary parking area when the temporary parking area is available via automated parking control. See MPEP 2106.04(d) and 2106.05(b).”  Examiner disagrees.  Examiner finds nothing in Applicant’s specification which would lead one of ordinary skill in the art at the time of filing to conclude that the claims embody an improvement to computer functionality or other technology.  See MPEP 2106.05(a) and evidentiary standards of MPEP 2106.04(d)(1).  Further, parking management is not a technology but an abstract concept, whether or not the determined parking is performed manually or automatically.  An improvement to an abstract concept remains abstract, and does not constitute an improvement to computer functionality or other technology under MPEP 2106.05(a).  Specifically, see MPEP 2106.05(a)(II):  “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”  Lastly, as claimed and as described in Applicant’s specification (see at least Paragraphs 0043 and 0048), the claimed automated vehicle control does not improve a technology, but rather uses an autonomous vehicle in its normal capacity (e.g., send control signals to said autonomous vehicle, directing it to travel along a defined path or to a defined destination).  
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding 103 rejections and the claims as presently amended are persuasive.  As such, these rejections are withdrawn.  
Specification
The disclosure is objected to because of the following informality: In Paragraph 0085, “…causes the vehicle V to wait outside the automatic valet parking lot 1 (Step S42)” should read ““…causes the vehicle V to wait outside the automatic valet parking lot 1 (Step S43).”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  S43 (see Fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the following limitation:  “set an entrance time for a parking area for which the entrance time is set to be reservable in the parking lot and has not been reserved when a condition that all of the other parking areas of the plurality of parking areas for which an entrance time is set to be reservable in the parking lot have been reserved and a time period from a current time to an earliest time of exit times which are reserved for the other parking areas of the plurality of parking areas is less than a predetermined time is satisfied while the parking area is set as the temporary parking area.”  This limitation contains two instances of the term “the other parking areas of the plurality of parking areas,” which lack antecedent basis.  For the purposes of this examination, the first instance of this term will be interpreted as “other parking areas of the plurality of parking areas.”  Claims 2-3 and 5-9 are rejected due to their dependence upon Claim 1.  
	In Claims 3 and 6-7, it is unclear as drafted whether the terms “a parking area” (and subsequently, “the parking area”) are intended to relate back to the “a/the parking area” of Claim 1 as presently amended, or whether they are intended to indicate a new, separate parking area.  For the purposes of this examination, the instances of “a/the parking area” in the limitations of Claims 3 and 6-7 will be interpreted as different from “a/the parking area” of Claim 1.  For the purposes of this examination, these terms will be treated as disclosing a different parking area from “a/the parking area” of Claim 1.  
	Claim 9 contains the following limitation:  “wherein the control ECU is further programmed to perform parking control such that the vehicle is parked in the temporary parking area when the vehicle arrives at the parking lot before the entrance time reserved for the reserved parking area and when a difference between an arrival time at which the vehicle arrives at the parking lot and the entrance time is equal to or less than a predetermined time.”  It is unclear, as drafted, whether “a predetermined time” is intended to relate back to “a predetermined time” of Claim 1 or whether this language is intended to indicate a different predetermined time.  For the purposes of this examination, “a predetermined time” in Claim 9 is interpreted as indicating a different predetermined time than the predetermined time disclosed in Claim 1.  


Claim Rejections – 35 USC § 101
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of determine whether a reserved parking area is available when a vehicle arrives at a parking lot before an entrance time reserved for the reserved parking area, the reserved parking area being a parking area for which the entrance time has been reserved in the parking lot including a plurality of parking areas; determine whether a temporary parking area, which is an area other than the reserved parking area, is available when it is determined that the reserved parking area is not available; and set an entrance time for a parking area for which the entrance time is set to be reservable in the parking lot and has not been reserved when a condition that all of the other parking areas of the plurality of parking areas for which an entrance time is set to be reservable in the parking lot have been reserved and a time period from a current time to an earliest time of exit times which are reserved for the other parking areas of the plurality of parking areas is less than a predetermined time is satisfied while the parking area is set as the temporary parking area, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of determine whether a reserved parking area is available when a vehicle arrives at a parking lot before an entrance time reserved for the reserved parking area, the reserved parking area being a parking area for which the entrance time has been reserved in the parking lot including a plurality of parking areas; determine whether a temporary parking area, which is an area other than the reserved parking area, is available when it is determined that the reserved parking area is not available; and set an entrance time for a parking area for which the entrance time is set to be reservable in the parking lot and has not been reserved when a condition that all of the other parking areas of the plurality of parking areas for which an entrance time is set to be reservable in the parking lot have been reserved and a time period from a current time to an earliest time of exit times which are reserved for the other parking areas of the plurality of parking areas is less than a predetermined time is satisfied while the parking area is set as the temporary parking area, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
Additionally, the limitation of set an entrance time for a parking area for which the entrance time is set to be reservable in the parking lot and has not been reserved when a condition that all of the other parking areas of the plurality of parking areas for which an entrance time is set to be reservable in the parking lot have been reserved and a time period from a current time to an earliest time of exit times which are reserved for the other parking areas of the plurality of parking areas is less than a predetermined time is satisfied while the parking area is set as the temporary parking area, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, this limitation contains a mathematical relationship.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a parking control device, a control electronic control unit (ECU), and perform automated parking control such that the vehicle is automatically parked in the temporary parking area when the temporary parking area is available.  
A parking control device and a control electronic control unit (ECU) amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Perform automated parking control such that the vehicle is automatically parked in the temporary parking area when the temporary parking area is available amounts to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception and insignificant extra-solution activity.  Further, the limitation categorized as insignificant extra-solution activity is described at such a high level of generality in the original disclosure that one of ordinary skill in the art at the time of filing would recognize the control of an automated vehicle to be well-known and understand how to perform this step under the standards of 112(a) written description (see at least Paragraphs 0043, 0048, and 0051-0052).  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 2-3 and 5-9, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein the temporary parking area is a parking area for which an entrance time is set to be reservable in the parking lot (narrowing the field of use), which does not integrate the claim into a practical application.
Claim 3 discloses wherein the control ECU is further programmed to determine whether another temporary parking area which is a parking area other than the reserved parking area and the temporary parking area is available when the reserved parking area is not available and another vehicle having reserved an entrance time for the temporary parking area arrives at the parking lot after the vehicle has been parked in the temporary parking area (an abstract idea in the form of a certain method of organizing human activity and a mental process), and perform parking control such that the vehicle moves to the other temporary parking area when it is determined that the other temporary parking area is available (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 5 discloses wherein the temporary parking area is an area for which an entrance time is not set to be reservable in the parking lot (narrowing the field of use), which does not integrate the claim into a practical application.
Claim 6 discloses wherein the control ECU is further programmed to set a parking area for which an entrance time is set to be reservable in the parking lot as the temporary parking area when the parking area for which an entrance time is set to be reservable in the parking lot is available (an abstract idea in the form of a certain method of organizing human activity and a mental process), and set an area for which an entrance time is not set to be reservable in the parking lot as the temporary parking area when a parking area for which an entrance time is set to be reservable in the parking lot is not available and the area for which an entrance time is not set to be reservable in the parking lot is available (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.
Claim 7 discloses wherein the control ECU is further programmed to set an area for which an entrance time is not set to be reservable in the parking lot as the temporary parking area when the area for which an entrance time is not set to be reservable in the parking lot is available (an abstract idea in the form of a certain method of organizing human activity and a mental process), and set a parking area for which an entrance time is set to be reservable in the parking lot as the temporary parking area when the area for which an entrance time is not set to be reservable in the parking lot is not available and the parking area for which an entrance time is set to be reservable in the parking lot is available (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.
Claim 8 discloses wherein the control ECU is further programmed to determine whether the reserved parking area is available after the vehicle has been parked in the temporary parking area (an abstract idea in the form of a certain method of organizing human activity and a mental process), and perform parking control such that the vehicle moves from the temporary parking area to the reserved parking area when it is determined that the reserved parking area is available (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 9 discloses wherein the control ECU is further programmed to perform parking control such that the vehicle is parked in the temporary parking area when the vehicle arrives at the parking lot before the entrance time reserved for the reserved parking area and when a difference between an arrival time at which the vehicle arrives at the parking lot and the entrance time is equal to or less than a predetermined time (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Novel/Non-Obvious Subject Matter
Claim 1 contains novel and non-obvious subject matter.  The following is a statement of reasons for the indication of novel and non-obvious subject matter:  None of the prior art of record, taken individually or in combination, teach or suggest the specific series of logical operations of Claim 1.  In particular, the prior art of record, taken individually or in combination, fails to teach or suggest the following limitation within the context of the claim as a whole:  “set an entrance time for a parking area for which the entrance time is set to be reservable in the parking lot and has not been reserved when a condition that all of the other parking areas of the plurality of parking areas for which an entrance time is set to be reservable in the parking lot have been reserved and a time period from a current time to an earliest time of exit times which are reserved for the other parking areas of the plurality of parking areas is less than a predetermined time is satisfied while the parking area is set as the temporary parking area.”
Claims 2-3 and 5-9 contain novel and non-obvious subject matter due to their dependence upon Claim 1.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20180215376 – “Control Device, Control Method, and Recording Medium Having Program Recorded Thereon for Automatic Driving Vehicle,” Kuhara, disclosing a system for automatically controlling a vehicle in accordance with parking management determinations
PGPub 20190066502 – “Method and System for Assisting Vehicle Parking,” Du et al, disclosing a system for parking management which will select an alternative space when a reserved space becomes unavailable, said alternative space may be unreservable
CN 108492551 – “Taxi Queueing Management Method, System, and Computer Readable Storage Medium,” Wang et al, disclosing a system for managing the movement of taxis in a parking lot based on arrival and departure times
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628